Exhibit 10.17

EMPLOYMENT AGREEMENT

          THIS AGREEMENT (the “Agreement”), dated as of February 23, 2009 and
effective as of the Closing Date (as defined below), if one occurs, is by and
between Woodland Wireless Solutions, Ltd., a Michigan corporation (the
“Company”), and Ned Timmer (“Executive”). Capitalized terms used herein are
defined in Section 9 and throughout this Agreement.

          WHEREAS, Woodland Holdings Corp., a Delaware corporation (the “Buyer”)
is purchasing 100% of the issued and outstanding equity interests of each of the
Company, West Michigan Co-Location Services, LLC, a Michigan limited liability
company and T2 TV, LLC, a Michigan limited liability company, pursuant to a
certain Stock Purchase Agreement, dated the date hereof (the “Stock Purchase
Agreement”), by and among the Company, Cornerworld Corporation, a Nevada
corporation (“Cornerworld”), the Executive and HCC Foundation, a Michigan
not-for-profit corporation;

          WHEREAS, the Buyer is purchasing 100% of the issued and outstanding
equity interests of each of Phone Services and More, LLC, a Michigan limited
liability company doing business as Visitatel, and T Squared Communications LLC,
a Michigan limited liability company, pursuant to that certain Unit Purchase
Agreement, dated the date hereof (the “Unit Purchase Agreement”, and together
with the Stock Purchase Agreement, the “Purchase Agreements”) by and between
Buyer and the Executive.

          WHEREAS, it is a pre-condition to the Company’s obligation to
consummate the transactions contemplated by the Purchase Agreements that
Executive and the Company enter into this Agreement;and

          WHEREAS, the Company desires to employ Executive, and Executive
desires to accept employment with the Company, on the terms and conditions
hereinafter set forth;

          NOW, THEREFORE, in consideration of the mutual covenants and
agreements hereinafter set forth, the Company and Executive agree as follows:

          1. Employment Term. Unless earlier terminated in accordance with
Section 4 hereof, the term of this Agreement shall be the four-year period
commencing as of the date hereof and ending on the day before the fourth
anniversary of the date hereof (the “Term”); provided that, in no event shall
Executive’s employment be terminated without Cause prior to the date that is
twenty-four (24) months from the date hereof, except upon the unanimous consent
of the Board of Directors of Cornerworld (with Executive recusing himself from
such deliberations). 

          2. Employment.

                    (a) Employment by the Company. Executive agrees to be
employed by the Company upon the terms and subject to the conditions set forth
in this Agreement. Executive shall serve as the Chief Operating Officer of the
Woodland Holdings Corp., and shall

1

--------------------------------------------------------------------------------



report to the Board of Directors of Buyer (the “Board of Directors”) and the
Chief Executive Officer of Cornerworld or their respective designees.

                    (b) Performance of Duties. In his capacity as Chief
Operating Officer of the Buyer, Executive shall be responsible for the
following, with respect to the Buyer and all of its subsidiaries: (i) overview
of the operations and performance of technical and computer equipment including,
without limitation, servers, switches, Video Head-end, routers and satellite
dish, (ii) supporting customer relations, (iii) review, reconciliation and
approval of all financial statements, (iv) overview of the following
departments/groups: billing, customer service, technical and equipment, (v)
assisting in the implementation of new initiatives by the Board of Directors
and/or the Chief Executive Officer of Cornerworld, (vi) supporting the
implementation and execution of the budget and projections as approved by the
Board of Directors of Cornerworld, and (vii) such other duties and
responsibilities he may be reasonably assigned by the Board of Directors and/or
the Chief Executive Officer of Cornerworld or their respective designees. The
Executive hereby agrees to accept such employment and to render the services
described above. Throughout the Term, Executive agrees to: (i) devote his full
business effort, time, attention, energy, and skill to his position with the
Buyer and the duties set forth herein (subject to the Company’s policies with
respect to vacations and absences); (ii) faithfully, loyally, and industriously
perform such duties and serve the Buyer and its subsidiaries to the best of
Executive’s ability; (iii) comply with all of the Company’s policies and
procedures, as well as all applicable law and regulations, that are known or
should be known to Executive; and (iv) comply with all reasonable requests,
instructions and regulations made by Cornerworld. Executive’s employment under
this Agreement shall be on a part-time basis. It is anticipated that Executive
will spend an average of sixteen (16) hours per week, during normal business
hours, attending to the business and affairs of the Company and, at the
direction of the Board of Directors and/ or the Chief Executive Officer of
Cornerworld or their respective designees, traveling in accordance with Section
2(c).

                    (c) Place of Performance. Executive may work remotely from
his office in Cape Coral, Florida, or any other suitably equipped location.
Executive agrees to travel to the Company’s principal offices located at 301
Hoover Blvd, Holland, Michigan, as necessary or appropriate in the performance
of Executive’s duties, as reasonably determined by the Board of Directors and/or
the Chief Executive Officer of Cornerworld or their respective
designees.Executive recognizes that his duties will require him, at the
Company’s expense, to travel to domestic and international locations.

          3. Compensation and Benefits.

                    (a) Base Salary. The Company agrees to pay to Executive a
base salary (“Base Salary”) at the annual rate of $50,000. Payments of the Base
Salary shall be payable in equal installments in accordance with the Company’s
standard payroll practices.

                    (b) Profit Participation. Executive shall be eligible to
receive an annual profit participation payment (the “Profit Participation
Payment”). The Profit Participation Payment payable to Executive in respect of a
Participation Year, if any, shall be equal to fifty percent (50%) of such
Participation Year’s Adjusted EBITDA over the June 2008 Adjusted EBITDA. The
Profit Participation Payment under this Section 3(b) shall be in lieu of any
bonus

2

--------------------------------------------------------------------------------



payable under any bonus plan or program applicable to employees of the Company
generally (including any bonus plan or program operated by an affiliate of the
Company and made applicable to employees of the Company generally).

 

 

 

          (i) Participation Payment Calculation. As promptly as practicable, but
in any event within thirty (30) days after the end of each Participation Year,
Buyer shall prepare and deliver to the Executive (i) Financial Statements for
such Participation Year, (ii) a statement of the Profit Participation Payment
for such Participation Year, which shall explain in reasonable detail the
calculations of Adjusted EBITDA for such Participation Year (a “Participation
Payment Statement”) and (iii) any and all reasonable supporting documentation in
such detail as is reasonably requested by the Executive to enable the Executive
to verify the amounts set forth in such Financial Statements and in such
Participation Payment Statement.

 

 

 

          (ii) Dispute. The Executive may dispute such Financial Statements
and/or Profit Participation Payment Statement for such Participation Year by
sending a written notice (a “Dispute Notice”) to Buyer within fifteen (15) days
after Buyer’s delivery to the Executive of such Financial Statements,
Participation Payment Statement, and any supporting documents required to be
produced pursuant to Section 3(b)(i). The Dispute Notice shall identify each
disputed item on the Financial Statements or Participation Statement, specify
the amount of such dispute and set forth in reasonable detail the basis for such
dispute. In the event of any such disputes, Buyer and the Executive shall
attempt, in good faith, to reconcile their differences, and any resolution by
them as to any disputed items shall be final, binding and conclusive on the
parties and shall be evidenced by a writing signed by Buyer and the Executive,
including, as appropriate, revised Financial Statements (“Revised Financial
Statements”) and/or a revised Participation Payment Statement (a “Revised
Participation Payment Statement”) reflecting such resolution. If Buyer and the
Executive are unable to resolve all disputed items within fifteen (15) days
after the Executive’s delivery of the Dispute Notice to Buyer, then Buyer and
the Executive shall promptly evidence any resolved disputes in writing signed by
Buyer and Executive and submit any remaining disputed items for final binding
resolution to any independent accounting firm mutually acceptable to Buyer and
the Executive (which accounting firm has not, within the prior sixty (60)
months, provided services to the Executive or Cornerworld or any of their
affiliates). If Buyer and the Executive are unable to agree upon an independent
accounting firm within thirty (30) days after the Executive’s delivery of the
Dispute Notice to Buyer, an independent accounting firm selected by Buyer (which
accounting firm has not, within the prior sixty (60) months, provided services
to Executive or Cornerworld or any of their Affiliates) and an independent
accounting firm selected by the Executive (which accounting firm has not, within
the prior sixty (60) months, provided services to Executive or Cornerworld or
any of its Affiliates) shall select an independent accounting firm that has not,
within the prior sixty (60) months, provided services to Executive or
Cornerworld or any of their Affiliates. Such independent accounting firm
mutually agreed upon by Buyer and the Executive or

3

--------------------------------------------------------------------------------



 

 

 

by the procedure referenced in the immediately preceding sentence, as the case
may be, is hereinafter referred to as the “Independent Accounting Firm.” If any
remaining disputed items are submitted to an Independent Accounting Firm for
resolution, (i) each party will furnish to the Independent Accounting Firm such
work papers and other documents and information relating to the remaining
disputed items as the Independent Accounting Firm may request and are available
to such party, and each party will be afforded the opportunity to present to the
Independent Accounting Firm any material relating to the disputed items and to
discuss the resolution of the disputed items with the Independent Accounting
Firm; (ii) each party will use its good faith commercially reasonable efforts to
cooperate with the resolution process so that the disputed items can be resolved
within forty-five (45) days after submission of the disputed items to the
Independent Accounting Firm; (iii) the determination by the Independent
Accounting Firm, as set forth in a written notice to Buyer and the Executive
(which written notice shall include, as appropriate, Revised Financial
Statements and/or a Revised Participation Payment Statement), shall be final,
binding and conclusive on the parties; and (iv) the fees and disbursements of
the Independent Accounting Firm shall be allocated between Buyer and Executive
in the same proportion that the aggregate amount of the disputed items submitted
to the Independent Accounting Firm that are unsuccessfully disputed by each
party (as finally determined by the Independent Accounting Firm) bears to the
total amount of all disputed items submitted to the Independent Accounting Firm.

 

 

 

          (iii) The Financial Statements for such fiscal year and the
Participation Payment Statement or, if either have been adopted pursuant to
Section 3(b), the Revised Financial Statements and/or the Revised Participation
Payment Statement, shall be deemed to be final, binding and conclusive on Buyer
and Executive (“Final Statements”) upon the earliest of (i) the failure of the
Executive to deliver to Buyer the Dispute Notice within fifteen (15) days after
Buyer’s delivery to the Executive of the Financial Statements, the Participation
Statement and other supporting documents required to be produced pursuant to
Section 3(b)(i) for such Participation Year to the Executive; (ii) the
resolution of all disputes by Buyer and the Executive, as evidenced by, as
appropriate, Revised Financial Statements and/or a Revised Participation Payment
Statement; and (iii) the resolution of all disputes by the Independent
Accounting Firm, as evidenced by, as appropriate, Revised Financial Statements
and/or a Revised Participation Payment Statement. Any Profit Participation
Payment based on Final Statements shall be made in accordance with subsection
(iv) hereof.

 

 

 

          (iv) Profit Participation Payments. Each Profit Participation Payment
shall be paid and payable by Buyer, the Company or any Affiliate of any of them,
subject to adjustment in accordance with Section 3(b)(v) below, to Executive
with respect to each Participation Year and shall be paid on a date or dates
selected by Buyer or the Company, as applicable, that results in the payment of
such Profit Participation Payment to Executive in full on or before the fifth
business day after the date on which the Final Statements are deemed final,
binding and conclusive for such Participation Year (the “Final Determination

4

--------------------------------------------------------------------------------



 

 

 

Date”). In the event the Final Determination Date has not been set prior to
April 1st following such Participation Year, Buyer shall pay to Executive an
amount, in cash, equal to eighty percent (80%) of its good faith estimate of the
Profit Participation Payment for such Participation Year (the “Partial Payment”)
on April 1st following such Participation Year. Following payment by Buyer of
the Partial Payment, if, upon the adoption of the Final Statements for such
Participation Year in accordance with Section 3(b)(iii), such Final Statements
set forth that no Profit Participation Payment was due for such Participation
Year, Executive shall promptly return the Partial Payment to the Buyer. If, on
the other hand, such Final Statements set forth that a Profit Participation
Payment was due for such Participation Year, Buyer shall pay the remaining
portion of the Profit Participation Payment on or before the fifth Business Day
after the Final Determination Date. Each Profit Participation Payment shall be
paid in cash and in no event shall a Profit Participation Payment be made later
than the last day of the calendar year in which the applicable Participation
Year ended. In the event that an amount due under this Section 3(b) shall not be
paid to Executive on or before its due date, such amounts shall bear interest at
a rate per annum equal to the Prime Rate plus six and one-quarter percent (6
¼%), calculated and payable monthly, compounded monthly, and Executive shall be
entitled to pursue any remedies available to him under this Agreement or
applicable law.

 

 

 

          (v) Adjustment to Profit Participation Payment. Promptly following the
completion of the Buyer’s Audited Financial Statements, but in no event more
than ten (10) business days after filing with the SEC by Cornerworld of its
Annual Report on Form 10-K for the fiscal year ended April 30th in the
applicable Participation Year or later than the last day of the calendar in
which the Participation Year ended:


 

 

 

 

(A)

if the Actual Audited EBITDA for the periods covered in any Participation Year
exceeds the EBITDA set forth in such Participation Year’s Participation Payment
Statement, then Buyer shall pay to Executive a cash amount equal to fifty
percent (50%) of such excess amount, rounded to the nearest dollar, by means of
a wire transfer of immediately available funds to the account directed by
Executive;

 

 

 

 

(B)

if the Actual Audited EBITDA for the periods covered in any Participation Year
is equal to the EBITDA set forth in such Participation Year’s Participation
Payment Statement, then no payment shall be made to either the Buyer or the
Executives at such time pursuant to this Section 3(b)(v); and

 

 

 

 

(C)

if the Actual Audited EBITDA for the periods covered in any Participation Year
is less than the EBITDA set forth on such Participation Year’s Participation
Payment Statement, then Executive shall pay to Buyer a cash amount equal to

5

--------------------------------------------------------------------------------



 

 

 

 

 

fifty percent (50%) of such shortfall amount, rounded to the nearest dollar, by
means of a wire transfer of immediately available funds to the account directed
by Buyer.

Notwithstanding anything to the contrary herein, there shall be no adjustment to
the Participation Payment pursuant to this Section 3(b)(v) if disputed items
were submitted to an Independent Accounting Firm for resolution in accordance
with Section 3(b)(ii) and a binding resolution of all disputes was made by the
Independent Accounting Firm.

                    (c) Medical Insurance. Executive shall be entitled to
participate in, to the extent Executive is otherwise eligible under the terms
thereof, the medical insurance plans generally provided by the Company to
executives of the Company (subject to applicable employee contributions).

                    (d) Business Expenses. The Company agrees to reimburse
Executive for all reasonable and necessary travel, business entertainment and
other business expenses incurred by Executive in connection with the performance
of his duties under this Agreement, including but not limited to cell phone and
high speed internet service for each year during the Term, a laptop computer and
a fax machine. Such reimbursements shall be made by the Company on a timely
basis upon submission by Executive of vouchers in accordance with the Company’s
standard procedures.

                    (e) No Other Compensation or Benefits; Payment. The
compensation and benefits specified in this Section 3 and in Section 5 of this
Agreement shall be in lieu of any and all other compensation and benefits.
Payment of all compensation and benefits to Executive specified in this Section
3 and in Section 5 of this Agreement (i) shall be made in accordance with the
relevant Company policies in effect from time to time to the extent the same are
consistently applied, including normal payroll practices, and (ii) shall be
subject to all legally required and customary withholdings.

                    (f) Cessation of Employment. In the event Executive shall
cease to be employed by the Company for any reason, then Executive’s
compensation and benefits shall cease on the date of such event, except as
otherwise specifically provided herein or in any applicable employee benefit
plan or program or as required by law.

          4. Termination of Employment. Subject to Section 1 of this Agreement,
Executive’s employment hereunder may be terminated prior to the end of the Term
under the following circumstances.

                    (a) Death. Executive’s employment hereunder shall terminate
upon Executive’s death.

                    (b) Executive Becoming Totally Disabled. The Company may
terminate Executive’s employment hereunder at any time after Executive becomes
“Totally Disabled.” For purposes of this Agreement, Executive shall be “Totally
Disabled” in the event Executive is unable to perform the duties and
responsibilities contemplated under this Agreement for a period of 90
consecutive days due to physical or mental incapacity or impairment. During any
period that Executive fails to perform Executive’s duties hereunder as a result
of incapacity

6

--------------------------------------------------------------------------------



due to physical or mental illness (the “Disability Period”), Executive shall
continue to receive the compensation and benefits provided by Section 3 of this
Agreement until Executive’s employment hereunder is terminated; provided,
however, that the amount of base compensation and benefits received by Executive
during the Disability Period shall be reduced by the aggregate amounts, if any,
payable to Executive under any disability benefit plan or program provided to
Executive by the Company.

                    (c) Termination by the Company for Cause. The Company may
terminate Executive’s employment hereunder for Cause at any time after providing
written notice to Executive. For purposes of this Agreement, the term “Cause”
shall mean any of the following: (i) the neglect or failure or refusal of
Executive to perform Executive’s duties hereunder (other than as a result of
total or partial incapacity due to physical or mental illness), provided that
the Company notifies Executive in writing of such failure or refusal and
Executive fails to cure same within ten (10) days of such notice; (ii) the
engaging by Executive in gross misconduct which is injurious to the Company,
monetarily or otherwise; (iii) Executive’s perpetration of an intentional and
knowing fraud against or affecting the Company or any of its affiliates or any
customer, client, agent, or employee thereof; (iv) any willful or intentional
act by Executive that could reasonably be expected to injure the reputation,
business, or business relationships of the Company or any of its affiliates or
Executive’s reputation or Company business relationships; (v) Executive’s
material failure to comply with, and/or a material violation by Executive of,
the internal policies of the Company or any of its affiliates and/or procedures
or any laws or regulations applicable to Executive’s conduct as an employee of
the Company, provided that, if susceptible of cure, the Company notifies
Executive in writing of such failure or violation and Executive fails to cure
same within ten (10) days of such notice; (vi) Executive’s indictment or
conviction (including conviction on a nolo contendere plea) of a felony or any
crime involving fraud, dishonesty or moral turpitude; (vii) Executive’s breach
of a covenant set forth in Section 6; or (viii) any other material breach by
Executive of this Agreement.

                    (d) Termination by the Company Without Cause. Subject to
Section 1 of this Agreement, the Company may terminate Executive’s employment
hereunder at any time for any reason or no reason by giving Executive thirty
(30) days prior written notice of the termination. Following any such notice,
the Company may reduce or remove any and all of Executive’s duties, positions
and titles with the Company.

                    (e) Termination by Executive for Good Reason. Executive may
terminate his employment hereunder for Good Reason at any time after providing
written notice to the Company. For purposes of this Agreement, the term “Good
Reason” shall mean any of the following: (i) the Company fails to pay the
compensation described in Sections 3(a) and 3(b) (in accordance with, and
subject to, such provisions); (ii) a default by the Buyer of its obligations
under the Timmer Purchase Money Note (as defined in the Stock Purchase
Agreement); or (iii) Executive no longer holds the office of Chief Operating
Officer of the Woodland Group, or an office of equivalent stature, or his
functions and/or duties are materially diminished; provided, however, that a
termination by Executive for Good Reason shall be effective only if, within 30
days following delivery of a written notice by Executive to the Company that
Executive is terminating his employment for Good Reason (which notice must be
provided to the Company

7

--------------------------------------------------------------------------------



by Executive within 30 days of the event giving rise to Good Reason), the
Company has failed to cure the circumstances giving rise to Good Reason.

                    (f) Termination by Executive Without Good Reason. Executive
may terminate his employment hereunder at any time for any reason or no reason
by giving the Company thirty (30) days prior written notice of the termination.
Following any such notice, the Company may reduce or remove any and all of
Executive’s duties, positions and titles with the Company, and any such
reduction or removal shall not constitute Good Reason.

          5. Compensation Following Termination Prior to the End of the Term. In
the event that Executive’s employment hereunder is terminated prior to the end
of the Term, for reasons other than as described in Section 5(c), Executive
shall be entitled only to the following compensation and benefits upon such
termination:

                    (a) General. On any termination of Executive’s employment,
he shall be entitled to:

 

 

 

          (i) any accrued but unpaid Base Salary for services rendered through
the date of termination; provided, however, that in the event Executive’s
employment is terminated pursuant to Section 4(b), the amount of Base Salary
received by Executive during the Disability Period shall be reduced by the
aggregate amounts, if any, payable to Executive under any disability benefit
plan or program provided to Executive by the Company;

 

 

 

          (ii) any accrued by unpaid amount of any Participation Payment from
any Participation Year in which Executive was employed at the end of the
Participation Year, to be paid as and when such Participation Payment would have
been paid had Executive’s employment not been terminated;

 

 

 

          (iii) any accrued but unpaid expenses through the date of termination
required to be reimbursed in accordance with Section 3(e) of this Agreement; and

 

 

 

          (iv) receive any benefits to which he may be entitled upon termination
pursuant to the plans and programs referred to in Section 3(c) hereof in
accordance with the terms of such plans and programs.

                    (b) Termination by the Company for Cause; Termination by
Executive Without Good Reason. In the event that Executive’s employment is
terminated prior to the expiration of the Term (i) by the Company for Cause
pursuant to Section 4(c) or (ii) by Executive without Good Reason pursuant to
Section 4(f), Executive shall be entitled only to those items identified in
Section 5(a).

                    (c) Termination by Reason of Death or Executive Becoming
Totally Disabled; Termination by the Company Without Cause; Termination by
Executive for Good Reason. In the event that Executive’s employment is
terminated prior to the expiration of the Term (i) by reason of Executive’s
death or Executive becoming Totally Disabled (as defined in Section 4(b) above),
(ii) by the Company without Cause pursuant to Section 4(d) or (iii) by

8

--------------------------------------------------------------------------------



Executive for Good Reason pursuant to Section 4(e), Executive (or his estate as
applicable) shall be entitled only to the following:

 

 

 

          (i) those items identified in Section 5(a);

 

 

 

          (ii) the full amount of each Profit Participation Payment, if any, for
the Participation Years remaining in the Term (such payments, if any, to be paid
as and when such payment would have been paid had Executive’s employment
continued);

 

 

 

          (iii) the continued payment of the Base Salary (as determined pursuant
to Section 3(a)) for the remainder of the Term (such sums to be paid at the
times and in the amounts such Base Salary would have been paid had Executive’s
employment not terminated); and

 

 

 

          (iv) if Executive timely elects COBRA continuation coverage for
medical benefits, the Company will continue to pay through the COBRA Payment End
Date (as defined below) the employer portion of the monthly premiums for the
coverage Executive maintained on the date of termination, provided that
Executive will be required to continue to pay any employee portion of the
monthly premiums in effect as of the date of termination, which amounts shall be
deducted from the payments made pursuant to Section 5(c)(iii) above. The “COBRA
Payment End Date” shall be the earlier of (i) eighteen months following the last
day of the month in which Executive’s employment terminated and (ii) the date
Executive becomes employed by a third party and is eligible for coverage under
the group benefits plan of the new employer. If during the period Executive is
receiving this benefit, he obtains new employment and becomes eligible for
coverage under the group benefits plan of the new employer, Executive must
notify the Company in writing of such new employment so that the Company
receives such notification prior to the commencement of this employment.

                     (d) Effect of Material Breach of Section 6 on Compensation
and Benefits Following Termination of Employment Pursuant to Section 5. If, at
the time of termination of Executive’s employment for any reason prior to the
expiration of the Term or any time thereafter, Executive is in material breach
of any covenant contained in Section 6 hereof, Executive (or his estate, as
applicable) shall not be entitled to any payment (or if payments have commenced,
any continued payment) under Sections 5(c)(ii), 5(c)(iii) or 5(c)(iv).

                    (e) No Further Liability; Release. Payment made and
performance by the Company in accordance with this Section 5 shall operate to
fully discharge and release the Company and its directors, officers, employees,
affiliates, stockholders, successors, assigns, agents and representatives from
any further obligation or liability with respect to Executive’s employment and
termination of employment. Other than providing the compensation and benefits
provided for in accordance with this Section 5, the Company and its directors,
officers, employees, affiliates, stockholders, successors, assigns, agents and
representatives shall have no further obligation or liability to Executive or
any other person under this Agreement. The

9

--------------------------------------------------------------------------------



payment of any amounts pursuant to this Section 5 (other than payments required
by law) is expressly conditioned upon the delivery by Executive to the Company
of a release in form and substance satisfactory to the Company of any and all
claims Executive may have against the Company and its directors, officers,
employees, affiliates, successors, assigns, agents and representatives. The
Company shall (i) provide Executive with the form of release referred to in the
immediately preceding sentence no later than ten (10) days following the date of
termination of Executive’s employment, (ii) Executive shall have twenty-one (21)
days to consider the release and if he executes the release, shall have seven
(7) days after the execution of the release to revoke the release, and absent
such revocation, the release shall become binding, and (iii) provided Executive
did not revoke the release, payments contingent on the release (if any) shall be
paid no earlier than the eight (8) days after execution in accordance with the
applicable provisions herein.

          6. Exclusive Employment; Noncompetition; Nonsolicitation;
Nondisclosure of Proprietary Information; Surrender of Records; Developments.

                    6.1 No Conflict; No Other Employment. During the period of
Executive’s employment with the Company, Executive shall not: (i) engage in any
activity which conflicts or interferes with or derogates from the performance of
Executive’s duties hereunder nor shall Executive engage in any other business
activity, whether or not such business activity is pursued for gain or profit
and including service as a director on the board of directors of any other
company, except as approved in advance in writing by the Board of Directors of
Cornerworld; provided, however, that Executive shall be entitled to perform
activities and provide services relating to the positions he currently holds
with FTTP, LLC, Viability, LLC and the Holland Chamber of Commerce, manage his
personal investments and otherwise attend to personal affairs, including
charitable, social and political activities, in a manner that does not
unreasonably interfere with his responsibilities hereunder, or (ii) accept or
engage in any other employment, whether as an employee or consultant or in any
other capacity, and whether or not compensated therefore, except as approved in
advance in writing by the Board of Directors of Cornerworld.

                    6.2 Noncompetition; Nonsolicitation.

                    (a) Executive acknowledges and recognizes the highly
competitive nature of the Businesses and that access to the confidential records
and proprietary information of Businesses renders him special and unique within
the Buyer’s industry. In consideration of the payment by the Company to
Executive of amounts that may hereafter be paid to Executive pursuant to this
Agreement (including, without limitation, pursuant to Sections 3 and 5 hereof)
and other obligations undertaken by the Company hereunder, Executive agrees that
during (i) his employment with the Company and (ii) the period beginning on the
date of termination of employment for any reason and ending two years after the
date of termination of employment (the “Post-Employment Non-Competition
Period”), Executive shall not, directly or indirectly, engage (as owner,
investor, partner, stockholder, employer, employee, consultant, advisor,
director or otherwise) in any Competing Business, provided that the provisions
of this Section 6.2(a) will not be deemed breached merely because Executive owns
less than 1% of the outstanding common stock of a publicly-traded company. For
purposes of this Agreement, “Competing Business” shall mean (i) any business in
which the Buyer or its Affiliates is

10

--------------------------------------------------------------------------------



currently engaged anywhere in North America, including but not limited to the
exploitation of intellectual property rights; and (ii) any other business which
the Buyer engages in anywhere in the world during Executive’s employment with
the Company.

          In further consideration of the payment by the Company to Executive of
amounts that may hereafter be paid to Executive pursuant to this Agreement
(including, without limitation, pursuant to Sections 3 and 5 hereof) and other
obligations undertaken by the Company hereunder, Executive agrees that during
(a) his employment with the Company and (b) the period beginning on the date of
termination of employment for any reason and ending two years after the date of
termination of employment (the “Post-Employment Non-Solicitation Period”), he
shall not, directly or indirectly, (i) solicit, encourage or attempt to solicit
or encourage any of the employees, agents, consultants or representatives of the
Buyer or any of its Affiliates to terminate his, her, or its relationship with
the Buyer or such Affiliate; (ii) solicit, encourage or attempt to solicit or
encourage any of the employees, agents, consultants or representatives of the
Buyer or any of its Affiliates to become employees, agents, representatives or
consultants of any other person or entity; (iii) solicit or attempt to solicit
or otherwise communicate with any supplier, customer, prospective customer,
vendor or distributor of the Buyer or any of its Affiliates with respect to any
product or service being, or proposed to be, furnished, made, sold or leased to
or by the Buyer or its Affiliates during the Term; or (iv) persuade or seek to
persuade any supplier or customer of the Buyer or any Affiliate to cease to do
business or to reduce the amount of business which any supplier or customer has
customarily done or which any supplier, customer or prospective customer
contemplates doing with the Buyer or such Affiliate, whether or not the
relationship between the Buyer or its Affiliate and such supplier or customer
was originally established in whole or in part through Executive’s efforts.For
purposes of this Section 6.2(b) only, during the Post-Employment
Non-Solicitation Period, the terms “supplier,” “customer,” “vendor” and
“distributor” shall mean a supplier, customer, vendor or distributor who has
done business with the Buyer or any of its Affiliates within twelve months
preceding the termination of Executive’s employment and the term “prospective
customer” shall mean any entity to which the Buyer or any of its Affiliates
proposed providing products or services in the twelve-month period immediately
prior to Executive’s termination of employment with the Company.

                    (b) During Executive’s employment with the Company and the
Post-Employment Non-Competition Period, Executive agrees that upon the earlier
of Executive’s
(i) negotiating with any Competitor (as defined below) concerning the possible
employment of Executive by the Competitor, (ii) receiving an offer of employment
from a Competitor, or
(iii) becoming employed by a Competitor, Executive will (A) immediately provide
notice to the Company of such circumstances and (B) provide copies of Section 6
of this Agreement to the Competitor. Executive further agrees that the Company
may provide notice to a Competitor of Executive’s obligations under this
Agreement, including without limitation Executive’s obligations pursuant to
Section 6 hereof. For purposes of this Agreement, “Competitor” shall mean any
entity (other than the Company or any of its affiliates) that engages, directly
or indirectly, in any Competing Business.

                    (c) Executive understands that the provisions of this
Section 6.2 may limit his ability to earn a livelihood in a business similar to
the Businesses but nevertheless agrees and hereby acknowledges that the
consideration provided under this Agreement, including

11

--------------------------------------------------------------------------------



any amounts or benefits provided under Sections 3 and 5 hereof and other
obligations undertaken by the Company hereunder, is sufficient to justify the
restrictions contained in such provisions. In consideration thereof and in light
of Executive’s education, skills and abilities, Executive agrees that he will
not assert in any forum that such provisions prevent him from earning a living
or otherwise are void or unenforceable or should be held void or unenforceable.

                    6.3 Proprietary Information. Executive acknowledges that
during the course of his employment with the Company he will necessarily have
access to and make use of proprietary information and confidential records of
the Buyer and its Affiliates. Executive covenants that he shall not during his
employment or at any time thereafter, directly or indirectly, use for his own
purpose or for the benefit of any person or entity other than the Buyer, nor
otherwise disclose, any proprietary information to any individual or entity,
unless such disclosure has been authorized in writing by the Buyer or is
otherwise required by law. Executive acknowledges and understands that the term
“proprietary information” includes, but is not limited to: (a) the software
products, programs, applications, and processes utilized by the Buyer or any of
its Affiliates; (b) the name and/or address of any customer prospective customer
or vendor of the Buyer or any of its Affiliates or any information concerning
the transactions or relations of any customer, prospective customer or vendor of
the Buyer or any of its Affiliates with the Buyer or such Affiliate or any of
its or their partners, principals, directors, officers or agents; (c) any
information concerning any product, technology, or procedure employed by the
Buyer or any of its Affiliates but not generally known to its or their
customers, vendors or competitors, or under development by or being tested by
the Buyer or any of its Affiliates but not at the time offered generally to
customers or vendors; (d) any information concerning the structure or content of
the proprietary databases of the Buyer or any of its Affiliates; (e) any
information relating to the computer software, computer systems, pricing or
marketing methods, sales margins, cost of goods, cost of material, capital
structure, operating results, borrowing arrangements or business plans of the
Buyer or any of its Affiliates; (f) customer and prospective customer lists and
contact information; (g) any information which is generally regarded as
confidential or proprietary in any line of business engaged in by the Buyer or
any of its Affiliates; (h) product information and future development plans; (i)
any business plans, budgets, advertising or marketing plans; (j) any information
contained in any of the written or oral policies and procedures or manuals of
the Buyer or any of its Affiliates; (k) any information belonging to customers,
prospective customers or vendors of the Buyer or any of its Affiliates or any
other person or entity which the Buyer or any of its Affiliates has agreed to
hold in confidence; (l) any Developments (as defined in Section 6.5 of this
Agreement below) covered by this Agreement; and (m) all written, graphic and
other material relating to any of the foregoing. Executive acknowledges and
understands that information that is not novel or copyrighted or patented may
nonetheless be proprietary information. The term “proprietary information” shall
not include information generally available to and known by the public or
information that is or becomes available to Executive on a non-confidential
basis from a source other than the Buyer, any of its Affiliates, or the
directors, officers, employees, partners, principals or agents of the Buyer or
any of its Affiliates (other than as a result of a breach of any obligation of
confidentiality).

                    6.4 Confidentiality and Surrender of Records. Executive
shall not during his employment or at any time thereafter (irrespective of the
circumstances under which Executive’s employment by the Company terminates),
except as required by law, directly or

12

--------------------------------------------------------------------------------



indirectly publish, make known or in any fashion disclose any confidential
records to, or permit any inspection or copying of confidential records by, any
individual or entity other than in the course of such individual’s or entity’s
employment or retention by the Company. Upon termination of employment for any
reason or upon request by the Buyer, Executive shall deliver promptly to the
Buyer all property and records of the Buyer or any of its Affiliates, including,
without limitation, all confidential records. For purposes hereof, “confidential
records” means all correspondence, reports, memoranda, files, manuals, books,
lists, financial, operating or marketing records, magnetic, optical or
electronic or other media or equipment of any kind which may be in Executive’s
possession or under his control or accessible to him which contain any
proprietary information. All property and records of the Buyer or any of its
Affiliates (including, without limitation, all confidential records) shall be
and remain the sole property of the Buyer or such Affiliate during Executive’s
employment with the Company and thereafter.

                    6.5 Developments. Any invention, innovation, process,
discovery, improvement, idea, system design, technical know how, design of an
article, computer program and related documentation, literary work, artistic
work, copyright work or any other work of authorship (collectively,
“Developments”) developed, created, made, conceived, invented, discovered,
acquired, suggested, or reduced to practice by Executive, either alone or
jointly with others, during Executive’s employment by the Company, whether or
not during working hours, and related in any manner to the work or other
activities carried on by the Buyer or any of its Affiliates shall be (i) the
sole property of the Buyer (or, if applicable, an Affiliate of the Buyer) and
(ii) works-made-for-hire to the extent allowed by the Copyright Act. In the
event such Developments are not works-made-for-hire, Executive hereby assigns
all right, title and interest in the Developments to the Buyer. Executive must
promptly disclose in writing Developments to the Buyer and shall promptly
execute and deliver all documents and perform all actions requested by the Buyer
to establish and confirm such ownership by the Buyer (or, if applicable, an
affiliate of the Buyer), including, but not limited to, cooperating with and
assisting the Buyer (or, if applicable, an affiliate of the Buyer) in obtaining
patents, copyrights, trademarks, or service marks for the Buyer (or, if
applicable, an Affiliate of the Buyer) in the United States and in foreign
countries. Executive waives and releases, to the full extent permitted by law,
all of Executive’s rights (including moral rights) to the Developments.

                    6.6 Enforcement. Executive acknowledges and agrees that, by
virtue of his position, his services and access to and use of confidential
records and proprietary information, any violation by him of any of the
undertakings contained in this Section 6 would cause the Buyer and/or its
Affiliates immediate, substantial and irreparable injury for which it or they
have no adequate remedy at law. Accordingly, Executive agrees and consents to
the entry of an injunction or other equitable relief by a court of competent
jurisdiction restraining any violation or threatened violation of any
undertaking contained in this Section 6. Executive waives posting by the Buyer
or its Affiliates of any bond otherwise necessary to secure such injunction or
other equitable relief. Rights and remedies provided for in this Section 6 are
cumulative and shall be in addition to rights and remedies otherwise available
to the parties hereunder or under any other agreement or applicable law.

13

--------------------------------------------------------------------------------



          7. Assignment and Transfer.

                    (a) Company. This Agreement shall inure to the benefit of
and be enforceable by, and may be assigned by the Company without Executive’s
consent to, any purchaser of the Company’s business or assets, or to any
successor to the Company or any assignee thereof (whether direct or indirect, by
purchase, merger, consolidation or otherwise).

                    (b) Executive. The parties hereto agree that Executive is
obligated under this Agreement to render personal services of a special, unique,
unusual, extraordinary and intellectual character, thereby giving this Agreement
special value. Executive’s rights and obligations under this Agreement shall not
be transferable by Executive by assignment or otherwise, and any purported
assignment, transfer or delegation thereof shall be void.

          8. Miscellaneous.

                    (a) Other Obligations. Executive represents and warrants
that neither Executive’s employment with the Company nor Executive’s performance
of Executive’s obligations hereunder will conflict with or violate or otherwise
are inconsistent with any other obligations, legal or otherwise, which Executive
may have. Executive covenants that he shall perform his duties hereunder in a
professional manner and not in conflict or violation, or otherwise inconsistent
with other obligations legal or otherwise, which Executive may have.

                    (b) Nondisclosure; Other Employers. Executive will not
disclose to the Company, use, or induce the Company to use, any proprietary
information, trade secrets or confidential business information of others.
Executive represents and warrants that Executive does not possess any property,
proprietary information, trade secrets and confidential business information
belonging to any prior employers.

                    (c) Cooperation. Following termination of employment with
the Company for any reason, Executive shall cooperate with the Company, as
requested by the Company, to effect a transition of Executive’s responsibilities
and to ensure that the Company is aware of all matters being handled by
Executive.

                    (d) Mitigation. Executive shall not be required to mitigate
damages or the amount of any payment provided to him under Section 5 of this
Agreement by seeking other employment or otherwise, nor shall, except as
otherwise provided under Section 5(c)(iv) of this Agreement, the amount of any
payments provided to Executive under Section 5 be reduced by any compensation
earned by Executive as the result of employment by another employer after the
termination of Executive’s employment or otherwise.

                    (e) Protection of Reputation. During Executive’s employment
with the Company and thereafter, Executive agrees that he will take no action
which is intended, or would reasonably be expected, to harm the Company or any
of its affiliates or its or their reputation or which would reasonably be
expected to lead to unwanted or unfavorable publicity to the Company or its
affiliates. Nothing herein shall prevent Executive from making any truthful
statement in connection with any legal proceeding or investigation by the
Company or its affiliates or any governmental authority.

14

--------------------------------------------------------------------------------



                    (f) Choice of Law; Consent to Jurisdiction. This Agreement
shall be governed by and construed (both as to validity and performance) and
enforced in accordance with the internal laws of the State of Michigan
applicable to agreements made and to be performed wholly within such
jurisdiction, without regard to the principles of conflicts of law or where the
parties are located at the time a dispute arises. Any action concerning any
dispute arising out of or relating to this Agreement or the employment of
Executive by the Company must be brought in a court situated in the County of
Ottawa, State of Michigan, and each party hereto consents and submits to the
jurisdiction of any state or federal court sitting in the County of Ottawa,
State of Michigan for any such action.

                    (g) Entire Agreement. This Agreement contains the entire
agreement and understanding between the parties hereto in respect of Executive’s
employment and supersedes, cancels and annuls any prior or contemporaneous
written or oral agreements, understandings, commitments and practices between
them respecting Executive’s employment, including all prior employment
agreements between the Company and Executive, which agreement(s) hereby are
terminated and shall be of no further force or effect.

                    (h) Amendment. This Agreement may be amended only by a
writing which makes express reference to this Agreement as the subject of such
amendment and which is signed by Executive and, on behalf of the Company, by its
duly authorized officer.

                    (i) Severability. If any provision of this Agreement or the
application of any such provision to any party or circumstances shall be
determined by any court of competent jurisdiction to be invalid or unenforceable
to any extent, the remainder of this Agreement, or the application of such
provision to such person or circumstances other than those to which it is so
determined to be invalid or unenforceable, shall not be affected thereby, and
each provision hereof shall be enforced to the fullest extent permitted by law.
If any provision of this Agreement, or any part thereof, is held to be invalid
or unenforceable because of the scope or duration of or the area covered by such
provision, the parties hereto agree that the court making such determination
shall reduce the scope, duration and/or area of such provision (and shall
substitute appropriate provisions for any such invalid or unenforceable
provisions) in order to make such provision enforceable to the fullest extent
permitted by law and/or shall delete specific words and phrases, and such
modified provision shall then be enforceable and shall be enforced. The parties
hereto recognize that if, in any judicial proceeding, a court shall refuse to
enforce any of the separate covenants contained in this Agreement, then that
invalid or unenforceable covenant contained in this Agreement shall be deemed
eliminated from these provisions to the extent necessary to permit the remaining
separate covenants to be enforced. In the event that any court determines that
the time period or the area, or both, are unreasonable and that any of the
covenants is to that extent invalid or unenforceable, the parties hereto agree
that such covenants will remain in full force and effect, first, for the
greatest time period, and second, in the greatest geographical area that would
not render them unenforceable.

                    (j) Construction. The headings and captions of this
Agreement are provided for convenience only and are intended to have no effect
in construing or interpreting this Agreement. The language in all parts of this
Agreement shall be in all cases construed according to its fair meaning and not
strictly for or against the Company or Executive. As used herein, the words
“day” or “days” shall mean a calendar day or days.

15

--------------------------------------------------------------------------------



                    (k) Nonwaiver. Neither any course of dealing nor any failure
or neglect of either party hereto in any instance to exercise any right, power
or privilege hereunder or under law shall constitute a waiver of any other
right, power or privilege or of the same right, power or privilege in any other
instance. All waivers by either party hereto must be contained in a written
instrument signed by the party to be charged and, in the case of the Company, by
its duly authorized officer.

                    (l) Notices. Any notice required or permitted hereunder
shall be in writing and shall be sufficiently given if personally delivered or
if sent by registered or certified mail, postage prepaid, with return receipt
requested, addressed: (i) in the case of the Company, to Woodland Wireless
Solutions Ltd., c/o Woodland Holdings Corp., 12222 Merit Drive, Suite 120,
Dallas, TX 75251, Attn: Chief Executive Officer, with a copy sent via overnight
mail to Kramer Levin Naftalis & Frankel LLP, 1177 Avenue of the Americas, New
York, NY 10036, Attn: Scott Rosenblum, Esq.; and (ii) in the case of Executive,
to Executive’s last known address as reflected in the Company’s records, or to
such other address as Executive shall designate by written notice to the
Company, with a copy sent via overnight mail to Cunningham Dalman, PC, P.O. Box
1767, Holland, MI 49422, Attn: Jeffrey K. Helder, Esq. Any notice given
hereunder shall be deemed to have been given at the time of receipt thereof by
the person to whom such notice is given if personally delivered or at the time
of mailing if sent by registered or certified mail or overnight international
mail.

                    (m) Assistance in Proceedings, Etc. Executive shall, without
additional compensation, during and after his employment, upon reasonable
notice, furnish such information and proper assistance to the Company as may
reasonably be required by the Company in connection with any legal or
quasi-legal proceeding, including any external or internal investigation,
involving the Company or any of its affiliates. All of Executive’s out-of-pocket
costs incurred to provide such assistance will be advanced by the Company.

                    (n) Survival. Cessation or termination of Executive’s
employment with the Company shall not result in termination of this Agreement.
The respective obligations of Executive and the Company as provided in Sections
5, 6, 7 and 8 of this Agreement shall survive cessation or termination of
Executive’s employment hereunder.

                    (o) No Representations Regarding Tax Implications; 409A of
the IRC. The Company makes no representations regarding the tax implications of
the compensation and benefits to be paid to Executive under this Agreement,
including, without limit, under Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) and applicable guidance and regulations
thereunder. It is the intention of the parties that payments and benefits under
this Agreement be interpreted to be exempt from or in compliance with Section
409A and accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be exempt from or in compliance with Section 409A.
Notwithstanding anything herein to the contrary, if (i) at the time of
Executive’s “separation from service” (as defined in Treas. Reg. Section
1.409A-1(h)) with the Company other than as a result of his death, (ii)
Executive is a “specified employee” (as defined in Section 409A(a)(2)(B)(i)),
(iii) one or more of the payments or benefits received or to be received by
Executive pursuant to this Agreement would constitute deferred compensation
subject to Section 409A, and (iv) the deferral of the commencement of any such
payments or benefits otherwise payable hereunder as a result of such separation
of service is

16

--------------------------------------------------------------------------------



necessary in order to prevent any accelerated or additional tax under Section
409A, then the Company will defer the commencement of the payment of any such
payments or benefits hereunder to the extent necessary (without any reduction in
such payments or benefits ultimately paid or provided to Executive) until the
date that is six months following Executive’s separation from service with the
Company (or the earliest date as is permitted under Section 409A of the Code).
Any payment deferred during such six-month period shall be paid in a lump sum on
the day following such six-month period. Any remaining payments or benefits
shall be made as otherwise scheduled under this Agreement. To the extent any
reimbursements or in-kind benefits due to Executive under this Agreement
constitute deferred compensation under Section 409A of the Code, any such
reimbursements or in-kind benefits shall be paid to Executive in a manner
consistent with Treas. Reg. Section 1.409A-3(i)(1)(iv). Each payment made under
this Agreement shall be designated as a “separate payment” within the meaning of
Section 409A.”

                    (p) Counterparts. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original and all of which
together shall be deemed to be one and the same instrument.

                    (q) Liability Insurance. During the Term, the Company agrees
to cover Executive under a directors’ and officers’ liability insurance policy
at a level, and on terms and conditions, no less favorable to the Executive than
the coverage the Company provides other directors and similarly-situated
executive officers so long as such coverage is available from the carrier.

          9. Definitions. As used in this Agreement, the following terms shall
have the meanings indicated:

                    (a) “Actual Audited EBITDA” shall mean the EBITDA as set
forth in the Buyer’s Audited Financial Statements.

                    (b) “Adjusted EBITDA” shall mean for any Participation Year,
EBITDA less the Capital Charge.

                    (c) “Affiliate” shall mean, with respect to an entity, any
other Person which, directly or indirectly, is in control of, is controlled by
or is under common control with such specified Person. For the purposes of this
definition, “control,” when used with respect to any Person, means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise. In
the case of any Person who is an individual, such Person’s Affiliates shall
include such Person’s spouse, siblings, parents, children, grandchildren, and
trusts for the benefit of any of the foregoing

                    (d) “Audited Financial Statements” shall mean the audited
combined consolidated financial statements of the Buyer for fiscal years ending
April 30th.

                    (e) “Businesses” shall mean all of the businesses of Buyer
and its Subsidiaries conducted on the date hereof.

17

--------------------------------------------------------------------------------



                    (f) “Capital Charge” shall be the cumulative (i) combined
capital expenditures by the Buyer, and (ii) increase in Working Capital of the
Buyer, in each case from the beginning of the then-current Participation Year
through the end of the then-current Participation Year.

                    (g) “Closing Date” shall have the meaning set forth in the
Stock Purchase Agreement.

                    (h) “Earn-Out Agreement” shall mean that certain Earn-Out
Agreement, dated as of the date hereof and effective as of the Closing Date, by
and between Buyer and Executive.

                    (i) “EBITDA” shall have the meaning set forth in the
Earn-Out Agreement.

                    (j) “Financial Statements” shall mean for any Participation
Year, combined consolidated financial statements for the Buyer for such
Participation Year, which shall be prepared in accordance with GAAP.

                    (k) “GAAP” shall mean United States generally accepted
accounting principles, as in effect on the date of this Agreement, consistently
applied.

                    (l) “June 2008 Adjusted EBITDA” shall mean Three Million
Five Hundred and Seventy Four Thousand and 00/100 Dollars.

                    (m) “Participation Year” shall mean the twelve month period
ending on January 31st for each of 2010, 2011 and 2012.

                    (n) “Person” means an individual, partnership, corporation,
business trust, joint stock company, estate, trust, unincorporated association,
joint venture, governmental authority or other entity, of whatever nature.

                    (o) “SEC” means the Securities and Exchange Commission.

[Remainder of Page Intentionally Left Blank]

18

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed on its behalf by an individual thereunto duly authorized and Executive
has duly executed this Agreement, all as of the date and year first written
above.

 

 

 

 

WOODLAND WIRELESS SOLUTIONS, LTD

 

EXECUTIVE:

 

 

 

 

By:

/s/ Scott Beck

 

/s/ Ned Timmer

 

 

 

 

 

Name: Scott Beck

 

Ned Timmer

 

Title: Chief Executive Officer and President

 

 

 

 

 

 

[Signature Page to Employment Agreement]

--------------------------------------------------------------------------------